Name: Commission Regulation (EEC) No 2617/88 of 22 August 1988 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  tariff policy
 Date Published: nan

 24. 8 . 88 Official Journal of the European Communities No L 234/5 COMMISSION REGULATION (EEC) No 2617/88 of 22 August 1988 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia 2 975 tonnes, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4186/87 of 21 December 1987 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in Article 1 are imported exempt of customs duty into the Community, subject to the annual ceiling of HAS ADOPTED THIS REGULATION : Article 1 From 27 August to 31 December 1988, the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products originating in Yugoslavia : Order No CN code Description 01.0180 7407 Copper bars, rods and profiles : I ex 7407 10 00  Of refined copper : I  Hollow \  Of copper alloys : \ 7407 21   Of copper-zinc base alloys (brass) : ex 7407 21 90    Profiles : \  Hollow 7407 22 ex 7407 22 10   Of copper-nickel base alloys (cupro-nickel) or copper ­ nickel-zinc base alloys (nickel silver) :    Of copper-nickel base alloys (cupro-nickel) :  Hollow \ ex 7407 22 90    Of copper-nickel-zinc base alloys (nickel silver) :  Hollow ex 7407 29 00   Other  Hollow 7411 Copper tubes and pipes Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 41 , 14 . 2. 1983, p . 2. 0 OJ No L 400, 31 . 12. 1987, p. 6. No L 234/6 Official Journal of the European Communities 24. 8 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1988 ^ For the Commission Stanley CLINTON DAVIS Member of the Commission